Title: Elizabeth Smith to Isaac Smith Jr., 13 April 1768
From: Smith, Elizabeth (1750-1815),Peabody, Elizabeth Smith Shaw
To: Smith, Isaac Jr.


     
      Weymouth April 13th 1768
     
     I return you Dr. Smollet, the Modern Travels, and the Funeral Elegy: with thanks for the lent of them. If at any time when you have Books that you think would be eddifying or instructive, I shall look upon it as a peculiar favour, if you will oblige me with the reading of them. I shall think my self under obligation and the lest return I can make is with a grateful heart to acknowledge your kindness.
     There are many mortifying pictures in human nature, which if exhibited to our veiw, are enough to humble the proudest mortals. Some Nations are remarkable for their hypocricy, some for their avirice, inhospitallity, and a revengeful temper and for the contrary. But in many Countrys Idleness, and Dirtiness seems to be the prevailing evil.
     What a shocking and ridiculous character does Smollet give of the French.
     Depravity indeed, that so many Nations should endeavour to ape those large Baboons, as Smollet humouriously calls them. In this he does not exceed the discriptions I have met with else where. But I think it very strange, and greatly to be lamented, that in all those places which he travelled through, Pisa was the only one, of which he could give a good character, and he speaks of it as something very extraordinary that here he found some good company, and even a few men of taste and learning.
     Perhaps he did not exercise so unprejudiced and impartial a Temper, as he hoped would ever distinguish his writings. But all must allow that he has an excellent faculty of dressing up a story in a very humoursome manner. By his own account, I think really he discovered in his journey, from Paris to Lyons, a very peevish and hasty Temper. If that Noble man had judged of the disposition of the English, by Smollets behaviour to the supposed Post-Master, he must have conceived but a very low opinion of their Manners, or Politeness.
     We are too apt to form a general character of a people, by a few, that we are acquainted with in a Place. Sometimes Persons meet with extraordinary kindness, and perhaps, as often, with very ill treatment: and this may so prejudice him in favour of, or against a Family, Town, or Country, that he is not capable of that impartiallity which is an essential Qualification of an Historiographer.
     In the Modern Travels, according to Pontoppidans account, Norway seems to demand our respect, more than any other Country that is described. I think he has given the inhabitants, a much more amiable character, than Pococke, Drummond, Russel, Hanway, or Smollet, has, of any of those various places, which they travelled through.
     Pontoppidan gives very extraordinary accounts of Norway, some that are very astonishing to me, and I cannot help fancying that he exceeds all probability, in his relation of the Sagacity of some Quadrupedes; especially the Bear. If we beleive him, they discover as much reason as many of those Beings, who are stiled Lords of this lower world.
     The Egyptians of old were noted for their abominable Idolatry, and it appears, that they still retain some of their former enthusiastick spirit. What can be more stupid, than the homage they pay to Idols? In this, they evidently discover themselves to be as proper objects of adoration, as those they worship.
     I am almost crazed with the natural Blessings of Matrimony.—O mazing four young children in the house.—My brains are all roiled, I do not beleive there is one, in its natural position.—I cannot write another word, neither do I feel steady enough to discern, whether what I have wrote, is sense or nonsense.
     
     
      April 18th
     
     I feel much more composed now, than when I wrote before, and indeed very solemn. ’Tis die funeral of the former year, and I feel as great solemnity on my mind, as if I was actually attending the funeral of some near relation, or taking a farewell of some Dear Friend. This Day compleats eighteen suns, that have had their anual circuit, since first I drew the breath of life, and every year seems shorter than the former. Moment flies on moment—Hours on hours. “Tomorrow and tomorrow creeps on.” Months suceed months. Time hurries on, with a resistless unrelenting hand. The present moment is all that we can call our own. Eightteen years seem att first veiw to be but as so many months; yet by more closely attending, and taking a retrospect of all those transactions within my remembrance, time seems to lengthen while I reflect upon them.
     I should not have pretended to have wrote when I did, if I had not expected to have been called to assist Sister Adams, in packing her household stuff to remove to Boston next week. A painful task indeed—I cannot bear the thought of their leaving Braintree. But since they are determined, I hope it will be for their advantage.
     Pardon me my Cousin for so freely remarking upon those Books you lent me, it was not because I thought you had not made much better observations yourself, but it is what you encouraged when you was here, and now you ought certainly to excuse me. There is one advantage will accrue at lest, and that is, I shall more deeply impress upon my memory what I have read.
     What fine times you have at Colledge! A glorious spirit of Liberty prevails among you.—I beleive you have not found your retreat so agreeable to study in as you hoped for.
     You tell me that I may commit your Letters to the flames if I please. No my Friend I assure you I do not design to, and for the same reason that you say, you will not wear mine out in your Pocket. But shall ever esteem your correspondence as a favour confered upon
     
      Your Affectionate Cousin,
      Betsy Smith
     
     
     
      PS I make no apologies for the length of this Letter, lest by so doing I should make it longer.
     
    